DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 04/06/2022, the following represents the changes from the previous claims: Claims 1, 4, 5, 7, 8, 10, 11, 15, and 20 were amended. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1 and 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2,773,473) in view of Magrath et al. (US 6,776,122) and Wemple (US Patent Publication 385,650).  
	a. Regarding claim 1, Martin teaches an animal interaction device comprising a base portion 11 defining a first end of the animal interaction device that comprises a stop with a plurality of indentations 12 extending into the stop surface [The curved surface thereof is provided with two longitudinal grooves 12 extending from end to end of the block, col. 2 lines 30-32]; an animal engagement portion 10 defining a second end of the animal interaction device and a support portion 14 between the stop and the animal engagement portion [the flat longitudinal face 11 of the block engages the plate 13 and the folded-over marginal portions 14 of the plate engage over the dovetailed portion of the block, col. 2 lines 46-48] configured to selectively lock the animal interaction device into a mesh network [vertical wires 16 forming with horizontal wires 17, a mesh wall of the cage. The holder is permanently secured to the vertical wires 16 by folding over the tabs 15, and is supported vertically by resting upon one of the horizontal wires 17, col. 2 lines 53-58] wherein the stop surface extends perpendicular to a longitudinal axis of the animal interaction device; and wherein the longitudinal axis extends from the first end to the second end.
Martin does not specifically teach a plurality of protrusions extending from the stop surface. Magrath teaches a plurality of protrusions 36 extending from stop surface 34 [Plate 34 of hanger 11 has an outside portion 32 which faces away from shaft 13 and which is formed with a pair of vertically running and protruding ribs 36. Ribs 36 are spaced from one another a distance greater than the distance D between adjacent vertical wire elements 23 of cage 21, col. 2 lines 61-65] for the purpose of providing an animal interaction device with vertical ribs to to engage wires of an animal cage and prevent rotation of the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin to include a plurality of protrusions extending from the stop surface as taught by Magrath because doing so would have provided an animal interaction device with vertical ribs to to engage wires of an animal cage and prevent rotation of the device. 
Martin in view of Magrath does not specifically teach a width of the base portion is less than a width of the stop. Wemple teaches a width of base portion AA is less than a width of stop B [handles AA of the cuttle-bone holder, col. 4 lines 60-61] for the purpose of providing an animal interaction device having a width of the base portion less than a width of the stop as handles for a user to easily grasp the device when attaching the device to a cage. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Magrath to include a width of the base portion is less than a width of the stop as taught by Wemple because doing so would have provided an animal interaction device having a width of the base portion less than a width of the stop as handles for a user to easily grasp the device when attaching the device to a cage. 
	b. Regarding claim 4, Martin in view of Magrath and Wemple teaches (references to Martin) the animal interaction device of claim 1, wherein at least one indentation 12 of the plurality of indentations on the stop surface is configured to engage a cross member of the mesh network [vertical wires 16 forming with horizontal wires 17, a mesh wall of the cage. The holder is permanently secured to the vertical wires 16 by folding over the tabs 15, and is supported vertically by resting upon one of the horizontal wires 17, col. 2 lines 53-58].
c. Regarding claim 5, Martin in view of Magrath and Wemple teaches (references to Martin) the animal interaction device of claim 1 having the stop surface and the plurality of indentations 12. Martin does not specifically teach at least one rib on the stop surface adjacent to at least one of the plurality of indentations. Martin in view of Magrath and Wemple teaches (references to Magrath) the animal interaction device of claim 1 wherein the plurality of protrusions comprises at least one rib 36 [Plate 34 of hanger 11 has an outside portion 32 which faces away from shaft 13 and which is formed with a pair of vertically running and protruding ribs 36. Ribs 36 are spaced from one another a distance greater than the distance D between adjacent vertical wire elements 23 of cage 21, col. 2 lines 61-65]. Please note in the combination of Martin, Magrath, and Wemple at least one rib is arranged adjacent to at least one indentation of the plurality of indentations.
d. Regarding claim 6, Martin in view of Magrath and Wemple teaches (references to Martin) the animal interaction device of claim 1, wherein the plurality of indentations comprises at least two indentations 12 extending in a first direction and the stop further comprises at least one spacer 15 on the stop surface between the at least two indentations extending in the first direction. 

4. 	Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2,773,473) in view of Magrath et al. (US 6,776,122), Wemple (US Patent Publication 385,650), and La Camera (WO1995025902).  
	a. Regarding claim 2, Martin in view of Magrath and Wemple teaches (references to Martin) the animal interaction device of claim 1, wherein the plurality of indentations comprises at least one first indentation extending in a first direction and at least one second indentation. 
 	Martin in view of Magrath and Wemple does not specifically teach at least one first indentation extending in a first direction and at least one second indentation extending in a second direction different from the first direction. La Camera teaches at least one first indentation 21 extending in a first direction and at least one second indentation 21 extending in a second direction different from the first direction [Two notches 21 are formed along opposite lateral or side edges of the shelf-like projection 19. As shown best in Figure 4, these notches are offset with respect to one another. The offset notches 21 allow the device 10 to engage adjacent wires in a wire mesh fence such as a CYCLONE® fence. It will be noted that some adjacent wires in a fence of this type are not in the same vertical plane. The spacing between the notches 21, when measured perpendicular to the backing plate 11 corresponds to this spacing. The spacing may vary according to the types of fences which prevail in the area where the article is sold or used. In an alternate embodiment, four notches which together constitute a pair of offset notches may be provided. This enables the peg to be used on any wire mesh fence whether the mesh has been erected vertically or horizontally from the rolls of mesh. Such an embodiment would allow the attachment means to be used with a square mesh or where overlapping wires were not offset, Page 3 lines 37-40, Page 4 lines 1-8] for the purpose of providing removable attachment means for a wire mesh with at least one second indentation extending in a different from the first indentation direction to allow the device to engage adjacent wires in a wire mesh that are not in the same vertical plane and allow the attachment means to be used on any wire mesh. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Magrath and Wemple to include at least one first indentation extending in a first direction and at least one second indentation extending in a second direction different from the first direction as taught by La Camera because doing so would have provided removable attachment means for a wire mesh with at least one second indentation extending in a different from the first indentation direction to allow the device to engage adjacent wires in a wire mesh that are not in the same vertical plane and allow the attachment means to be used on any wire mesh.  
	b. Regarding claim 3, Martin in view of Magrath, Wemple, and La Camera teaches (references to La Camera) the animal interaction device of claim 2, wherein the second direction is at an oblique angle relative to the first direction [Two notches 21 are formed along opposite lateral or side edges of the shelf-like projection 19. As shown best in Figure 4, these notches are offset with respect to one another. The offset notches 21 allow the device 10 to engage adjacent wires in a wire mesh fence such as a CYCLONE® fence. It will be noted that some adjacent wires in a fence of this type are not in the same vertical plane. The spacing between the notches 21, when measured perpendicular to the backing plate 11 corresponds to this spacing. The spacing may vary according to the types of fences which prevail in the area where the article is sold or used. In an alternate embodiment, four notches which together constitute a pair of offset notches may be provided. This enables the peg to be used on any wire mesh fence whether the mesh has been erected vertically or horizontally from the rolls of mesh. Such an embodiment would allow the attachment means to be used with a square mesh or where overlapping wires were not offset, Page 3 lines 37-40, Page 4 lines 1-8]. 

5. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2,773,473) in view of Magrath et al. (US 6,776,122), Wemple (US Patent Publication 385,650), and Bennett (US 8,523,127).
a. Regarding claim 7, Martin in view of Magrath and Wemple teaches (references to Martin) the animal interaction device of claim 1, wherein the animal interaction device is configured to lock into the mesh network [vertical wires 16 forming with horizontal wires 17, a mesh wall of the cage. The holder is permanently secured to the vertical wires 16 by folding over the tabs 15, and is supported vertically by resting upon one of the horizontal wires 17, col. 2 lines 53-58]. Martin in view of Magrath and Wemple does not specifically teach the animal interaction device is rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration. 
Bennett teaches a device rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration [The hub has grooves into which wires of a chain link fence are inserted as the hub is rotated, thereby securing the hub to the fence. To attach the holding apparatus to a chain link fence, the hub is aligned with a cell of a chain link fence such that the hub fits within and can be inserted into the cell. After insertion of the hub into the cell, the hub is rotated such that the wires of the fence are gripped by surfaces that form the grooves of the hub. Insertion of the wires into such grooves secures the hub to the fence. To remove the holding apparatus from the fence, the hub is rotated such that the wires move out of the grooves thereby releasing the hub from the fence. The hub may thereafter be pulled out of the cell into which it was previously inserted, col. 2 lines 22-34] for the purpose of providing removable attachment means for a wire mesh with indentations into which wires of a mesh network are inserted as the base portion is rotated, thereby securing the portion to the mesh network and to remove the device the base portion is rotated such that the wires move out of the grooves thereby releasing the base portion from the mesh network and pulled out of the mesh network into which it was previously inserted. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Magrath and Wempleto include a device rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration as taught by Bennett because doing so would have provided removable attachment means for a wire mesh with indentations into which wires of a mesh network are inserted as the base portion is rotated, thereby securing the portion to the mesh network and to remove the device the base portion is rotated such that the wires move out of the grooves thereby releasing the base portion from the mesh network and pulled out of the mesh network into which it was previously inserted.  

6. 	Claims 8-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2,773,473) in view of Gick (US Patent Publication 2015/0257366).
a. Regarding claim 8, Martin teaches an animal interaction device comprising a base portion 11 defining a first end of the animal interaction device and comprising a stop; an animal engagement portion 10 defining a second end of the animal interaction device, and a support portion 14 between the stop and the animal engagement portion and configured to selectively lock the animal interaction device into a mesh network [vertical wires 16 forming with horizontal wires 17, a mesh wall of the cage. The holder is permanently secured to the vertical wires 16 by folding over the tabs 15, and is supported vertically by resting upon one of the horizontal wires 17, col. 2 lines 53-58]. 
Martin does not specifically teach the animal engagement portion comprises an indent comprising a recessed surface defining a recessed area and a wall that extends entirely around the recessed area. Gick teaches animal engagement portion 10 comprises an indent comprising a recessed surface defining a recessed area 12 [one or more flavor areas 12 [0013]] and a wall 20 that extends entirely around the recessed area [a flavor area is shaped to be concave into the chew toy body. Referring now to FIGS. 3 and 4, surface 18 is slightly concave to keep flavor area 12A recessed below perimeter edge 20. This configuration keeps all the flavor areas such as flavor areas 12C and 12D from contacting any planar surface on which the chew toy rests such as surface 21 which may be a floor or furniture or other surface [0015] FIGS. 1-4] for the purpose of providing a recess for a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin to include an indent comprising a recessed surface defining a recessed area and a wall that extends entirely around the recessed area as taught by Gick because doing so would have provided a recess for a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet. 
b. Regarding claim 9, Martin in view of Gick teaches (references to Gick) the animal interaction device of claim 8 having recessed area 12. Martin in view of Gick does not specifically teach at least one raised portion within the recessed area. Gick teaches at least one raised portion within the recessed area [the raised surface having recesses 13 which extend from the surface of the body into the body of the chew toy [0107]] for the purpose of providing a raised portion surrounding recesses that may be filled with a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Gick to include at least one raised portion within the recessed area as taught by Gick because doing so would have provided raised portions surrounding recesses that may be filled with a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet.  
c. Regarding claim 10, Martin in view of Gick teaches (references to Gick) the animal interaction device of claim 8 having the recessed area 12. Martin in view of Gick does not specifically teach the recessed surface defines a plurality of apertures. Gick teaches recessed surface 12 defines a plurality of apertures 13 [each flavor area including one or more recesses such as recess 13. Recesses such as recess 13 may be filled with any suitable pet treat. For example, any malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat may be pushed into the recesses to provide stimulating flavor and odor for a pet [0013]] for the purpose of providing a plurality of apertures that may be filled with a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Gick to include the recessed surface with a plurality of apertures as taught by Gick because doing so would have provided a plurality of apertures that may be filled with a malleable, semi-soft or paste treat such a peanut butter, cheese or any other pet treat to provide stimulating flavor and odor for a pet.  
d. Regarding claim 11, Martin in view of Gick teaches (references to Martin) the animal interaction device of claim 8 having the stop. Martin further teaches the stop comprises a plurality of indentations 12 on a stop surface [The curved surface thereof is provided with two longitudinal grooves 12 extending from end to end of the block, col. 2 lines 30-32].
e. Regarding claim 13, Martin in view of Gick teaches (references to Martin) the animal interaction device of claim 8 configured to selectively retain at least a portion of the mesh network between the base portion and the animal engagement portion [vertical wires 16 forming with horizontal wires 17, a mesh wall of the cage. The holder is permanently secured to the vertical wires 16 by folding over the tabs 15, and is supported vertically by resting upon one of the horizontal wires 17, col. 2 lines 53-58].

7. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2,773,473) in view of Gick (US Patent Publication 2015/0257366) and La Camera (WO1995025902).
a. Regarding claim 12, Martin in view of Gick teaches (references to Martin) the animal interaction device of claim 11 having the plurality of indentations 12 comprises at least one first indentation extending in a first direction and at least one second indentation [The curved surface thereof is provided with two longitudinal grooves 12 extending from end to end of the block, col. 2 lines 30-32].
Martin in view of Gick does not specifically teach the plurality of indentations comprises at least one first indentation extending in a first direction and at least one second indentation extending in a second direction at an oblique angle relative to the first direction. La Camera teaches at least one first indentation 21 extending in a first direction and at least one second indentation 21 extending in a second direction at an oblique angle relative to the first direction [Two notches 21 are formed along opposite lateral or side edges of the shelf-like projection 19. As shown best in Figure 4, these notches are offset with respect to one another. The offset notches 21 allow the device 10 to engage adjacent wires in a wire mesh fence such as a CYCLONE® fence. It will be noted that some adjacent wires in a fence of this type are not in the same vertical plane. The spacing between the notches 21, when measured perpendicular to the backing plate 11 corresponds to this spacing. The spacing may vary according to the types of fences which prevail in the area where the article is sold or used. In an alternate embodiment, four notches which together constitute a pair of offset notches may be provided. This enables the peg to be used on any wire mesh fence whether the mesh has been erected vertically or horizontally from the rolls of mesh. Such an embodiment would allow the attachment means to be used with a square mesh or where overlapping wires were not offset, Page 3 lines 37-40, Page 4 lines 1-8] for the purpose of providing removable attachment means for a wire mesh with at least one second indentation extending in a different from the first indentation direction to allow the device to engage adjacent wires in a wire mesh that are not in the same vertical plane and allow the attachment means to be used on any wire mesh. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Gick to include at least one first indentation extending in a first direction and at least one second indentation extending in a second direction at an oblique angle relative to the first direction as taught by La Camera because doing so would have provided removable attachment means for a wire mesh with at least one second indentation extending in a different from the first indentation direction to allow the device to engage adjacent wires in a wire mesh that are not in the same vertical plane and allow the attachment means to be used on any wire mesh.  

8. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2,773,473) in view of Gick (US Patent Publication 2015/0257366) and Bennett (US 8,523,127).
a. Regarding claim 14, Martin in view of Gick teaches (references to Martin) the animal interaction device of claim 8 wherein the animal interaction device is configured to lock into the mesh network [vertical wires 16 forming with horizontal wires 17, a mesh wall of the cage. The holder is permanently secured to the vertical wires 16 by folding over the tabs 15, and is supported vertically by resting upon one of the horizontal wires 17, col. 2 lines 53-58].
Martin in view of Gick does not specifically teach the animal interaction device is rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration. Bennett teaches a device rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration [The hub has grooves into which wires of a chain link fence are inserted as the hub is rotated, thereby securing the hub to the fence. To attach the holding apparatus to a chain link fence, the hub is aligned with a cell of a chain link fence such that the hub fits within and can be inserted into the cell. After insertion of the hub into the cell, the hub is rotated such that the wires of the fence are gripped by surfaces that form the grooves of the hub. Insertion of the wires into such grooves secures the hub to the fence. To remove the holding apparatus from the fence, the hub is rotated such that the wires move out of the grooves thereby releasing the hub from the fence. The hub may thereafter be pulled out of the cell into which it was previously inserted, col. 2 lines 22-34] for the purpose of providing removable attachment means for a wire mesh with indentations into which wires of a mesh network are inserted as the base portion is rotated, thereby securing the portion to the mesh network and to remove the device the base portion is rotated such that the wires move out of the grooves thereby releasing the base portion from the mesh network and pulled out of the mesh network into which it was previously inserted. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Gick to include a device rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration as taught by Bennett because doing so would have provided removable attachment means for a wire mesh with indentations into which wires of a mesh network are inserted as the base portion is rotated, thereby securing the portion to the mesh network and to remove the device the base portion is rotated such that the wires move out of the grooves thereby releasing the base portion from the mesh network and pulled out of the mesh network into which it was previously inserted.

9. 	Claims 15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2,773,473) in view of Bennett (US 8,523,127).
a. Regarding claim 15, Martin teaches an animal interaction device comprising a base portion 11 defining a first end of the animal interaction device and comprising a stop comprising a stop surface that extends perpendicular to a longitudinal axis of the animal interaction device that extends from the first end to a second end [The curved surface thereof is provided with two longitudinal grooves 12 extending from end to end of the block, col. 2 lines 30-32] of the animal interaction device; and a support portion 14 between the stop and the animal engagement portion [the flat longitudinal face 11 of the block engages the plate 13 and the folded-over marginal portions 14 of the plate engage over the dovetailed portion of the block, col. 2 lines 46-48] and configured to extend through a mesh network [vertical wires 16 forming with horizontal wires 17, a mesh wall of the cage. The holder is permanently secured to the vertical wires 16 by folding over the tabs 15, and is supported vertically by resting upon one of the horizontal wires 17, col. 2 lines 53-58].
Martin does not specifically teach the animal interaction device is rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration.
Bennett teaches a device rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration [The hub has grooves into which wires of a chain link fence are inserted as the hub is rotated, thereby securing the hub to the fence. To attach the holding apparatus to a chain link fence, the hub is aligned with a cell of a chain link fence such that the hub fits within and can be inserted into the cell. After insertion of the hub into the cell, the hub is rotated such that the wires of the fence are gripped by surfaces that form the grooves of the hub. Insertion of the wires into such grooves secures the hub to the fence. To remove the holding apparatus from the fence, the hub is rotated such that the wires move out of the grooves thereby releasing the hub from the fence. The hub may thereafter be pulled out of the cell into which it was previously inserted, col. 2 lines 22-34] for the purpose of providing removable attachment means for a wire mesh with indentations into which wires of a mesh network are inserted as the base portion is rotated, thereby securing the portion to the mesh network and to remove the device the base portion is rotated such that the wires move out of the grooves thereby releasing the base portion from the mesh network and pulled out of the mesh network into which it was previously inserted. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin to include a device rotatable between a locking configuration and an insertion configuration, wherein, in the locking configuration, the animal interaction device is configured to lock into the mesh network, wherein, in the insertion configuration, the animal interaction device is removable from the mesh network, and wherein an orientation of the base portion in the locking configuration is different from an orientation of the base portion in the insertion configuration as taught by Bennett because doing so would have provided removable attachment means for a wire mesh with indentations into which wires of a mesh network are inserted as the base portion is rotated, thereby securing the portion to the mesh network and to remove the device the base portion is rotated such that the wires move out of the grooves thereby releasing the base portion from the mesh network and pulled out of the mesh network into which it was previously inserted.
b. Regarding claim 18, Martin in view of Bennett teaches (references to Bennett) the animal interaction device of claim 15, wherein an orientation of the animal engagement portion in the locking configuration is different from an orientation of the animal engagement portion in the insertion configuration [The hub has grooves into which wires of a chain link fence are inserted as the hub is rotated, thereby securing the hub to the fence. To attach the holding apparatus to a chain link fence, the hub is aligned with a cell of a chain link fence such that the hub fits within and can be inserted into the cell. After insertion of the hub into the cell, the hub is rotated such that the wires of the fence are gripped by surfaces that form the grooves of the hub. Insertion of the wires into such grooves secures the hub to the fence. To remove the holding apparatus from the fence, the hub is rotated such that the wires move out of the grooves thereby releasing the hub from the fence. The hub may thereafter be pulled out of the cell into which it was previously inserted, col. 2 lines 22-34].
c. Regarding claim 19, Martin in view of Bennett teaches (references to Bennett) the animal interaction device of claim 15, wherein the orientation of the base portion in the locking configuration is rotated from the orientation of the base portion in the insertion configuration by a rotation angle of greater than 0° to less than 180° [grooves 110, 120 extend diagonally between side surfaces 104 at an angle of around 45 degrees as depicted in FIG. 2 and FIG. 4., col. 2 lines 49-50].
 d. Regarding claim 20, Martin in view of Bennett teaches (references to Bennett) the animal interaction device of claim 19, wherein the rotation angle between the orientation of the base portion in the locking configuration and the orientation of the base in the insertion configuration [The hub has grooves into which wires of a chain link fence are inserted as the hub is rotated, thereby securing the hub to the fence. To attach the holding apparatus to a chain link fence, the hub is aligned with a cell of a chain link fence such that the hub fits within and can be inserted into the cell. After insertion of the hub into the cell, the hub is rotated such that the wires of the fence are gripped by surfaces that form the grooves of the hub. Insertion of the wires into such grooves secures the hub to the fence. To remove the holding apparatus from the fence, the hub is rotated such that the wires move out of the grooves thereby releasing the hub from the fence. The hub may thereafter be pulled out of the cell into which it was previously inserted, col. 2 lines 22-34].
Martin in view of Bennett does not specifically teach the rotation angle is 90°. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Bennett to include the 90° rotation angle because doing so would have provided a device that can be easily attached and removed from many conventional mesh networks having various wire orientations and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

10. 	Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2,773,473) in view of Bennett (US 8,523,127) and Becattini, Jr. et al. (US Patent Publication 2019/0133082).
a. Regarding claim 16, Martin in view of Bennett teaches (references to Martin) the animal interaction device of claim 15 having animal engagement portion 10. Martin does not specifically teach the animal engagement portion comprises an indent comprising a recessed surface and defining a recessed area. Becattini teaches animal engagement portion 412 comprises an indent comprising a recessed surface and defining a recessed area [body 412 has two enlarged members and a narrowed diameter elongated, tubular body portion extending between the enlarged members [0098]] for the purpose of providing an animal interaction device that can have one or more openings extending through a body portion and a semi-solid treat like peanut butter may be spread on the exterior surface of the body portion and captured in depressions making it harder for the pet to lick the peanut butter off the body portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Bennett to include the animal engagement portion indent comprising a recessed surface and defining a recessed area as taught by Becattini because doing so would have provided an animal interaction device that can have one or more openings extending through a body portion and a semi-solid treat like peanut butter may be spread on the exterior surface of the body portion and captured in depressions making it harder for the pet to lick the peanut butter off the body portion.  
b. Regarding claim 17, Martin in view of Bennett and Becattini teaches (references to Becattini) the animal interaction device of claim 16 having the recessed area [body 412 has two enlarged members and a narrowed diameter elongated, tubular body portion extending between the enlarged members [0098]]. Martin in view of Bennett and Becattini does not specifically teach a plurality of raised portions within the recessed area and extending from the recessed surface. Becattini teaches a plurality of raised portions 476 within the recessed area and extending from the recessed surface [a plurality of longitudinally extending ribs 476 are provided at intervals on outer surface 460 of the body portion 418 and form a part thereof; A valley may be defined between each pair of adjacent ribs 476 and these valleys may form spaces within which additional semi-solid treat material or substance 472 is able to be applied. Alternatively, the valleys between the ribs 476 may aid in cleaning the pet's teeth as the pet chews on toy 410. Alternatively, the outer surface 460 may be defined by any number or protrusions, bumps, contours, or the like to hold semi-solid treat material [0107]] for the purpose of providing raised portions to aid in cleaning the pet's teeth as the pet chews on toy and for a semi-solid treat like peanut butter to be spread on the exterior surface of the body portion and captured in depressions making it harder for the pet to lick the peanut butter off the body portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Martin in view of Bennett and Becattini to include a plurality of raised portions within the recessed area and extending from the recessed surface as taught by Becattini because doing so would have provided raised portions to aid in cleaning the pet's teeth as the pet chews on toy and for a semi-solid treat like peanut butter to be spread on the exterior surface of the body portion and captured in depressions making it harder for the pet to lick the peanut butter off the body portion.  

Response to Arguments
11.	Applicant’s arguments from the response filed on 04/06/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 04/06/2022, see pages 8-9, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Magrath et al. (US 6,776,122) and Wemple (US Patent Publication 385,650).
b. Applicants arguments in the reply filed on 04/06/2022, see page 9, with respect to the rejection of claim 8 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Gick (US Patent Publication 2015/0257366).
c. Applicants arguments in the reply filed on 04/06/2022, see page 9, with respect to the rejection of claim 8 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues: 
1.)	None of the cited references disclose or suggest an “animal interaction device comprising: a base portion defining a first end of the animal interaction device and comprising a stop comprising a stop surface; and an animal engagement portion defining a second end of the animal interaction device, wherein the stop surface extends perpendicular to a longitudinal axis of the animal interaction device, wherein the longitudinal axis extends from the first end to the second end,” as recited in amended independent claim 15.
	Examiner respectfully disagrees. Martin teaches an animal interaction device comprising a base portion 11 defining a first end of the animal interaction device and comprising a stop comprising a stop surface that extends perpendicular to a longitudinal axis of the animal interaction device that extends from the first end to a second end [The curved surface thereof is provided with two longitudinal grooves 12 extending from end to end of the block, col. 2 lines 30-32] of the animal interaction device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643